DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because one of the brackets in figure 1 is not labelled.  The bracket in figure 2 should be labelled --A--, because it points to the mouthpiece assembly.  The bracket in figure 3 should be labelled --B--, because it points to the atomizing assembly.  The bracket in figure 4 should be labelled --C-- because it points to the battery assembly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRONIC CIGARETTE WITH AN E-LIQUID INLET THAT IS RELIABLY SEALED--.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Pifa teaches, as shown in figures 1a-4 and taught on page 10 line 25-29: “An electronic cigarette 2, comprising: a mouthpiece assembly 16, the mouthpiece assembly 16 comprising a mouthpiece 24 and a mouthpiece cap 20 covering the mouthpiece 16; an atomizing assembly 18, the atomizing assembly 18 comprising a limit cover 32, a heating wire 36, a silicone support 38, and joints (left end of 44 in figure 4); and a battery assembly 4, the battery assembly 4 comprising… a silicone seal 44, a seal ring 50, a cartridge 16, a… connector 21, a battery cell 6, a pneumatic switch (described on page 10 lines 25-29), a… base (left end of 4 in figure 1c) and a base sleeve (outside of 4 in figure 2a); wherein: the mouthpiece assembly 16 is disposed on the atomizing assembly 18; the atomizing assembly 18 is disposed in the battery assembly 4; the heating wire 36 is disposed in the silicone support 38; the silicone support 38 comprises a bottom end (left end of 38 in figure 4)… the silicone support 38 is disposed in the limit cover 32; the… connector 21 is disposed in the cartridge 16, and is connected to and fixes the atomizing assembly 18; the pneumatic switch is disposed in the… base, and positive and negative electrodes of the pneumatic switch are connected to positive . 
Pifa does not teach: the connector being made of silicone, the base being made of silicone.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the connector and base out of silicone because silicone is cheap, well known and heat resistant.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Pifa also does not teach, the bottom end of the silicone support “which is provided with two holes; the joints are inserted in the two holes, and two pins of the heating wire are fixed in the silicone support via the two joints”. 
In the same field of endeavor before the effective filing date of the claimed invention, Angell teaches, as shown in figure 2, the bottom end of the silicone support 44 “which is provided with two holes (inside 116 in figure 2); the joints 46 are inserted in the two holes, and two pins 41 of the heating wire 40 are fixed in the silicone support 44 via the two joints 46”.  It would have been obvious to a person having ordinary skill in the art before the effective filing 
Neither Pifa nor Angell teach: “a rotatable cover”, “the battery cell, the pneumatic switch, and the… base are disposed in the cartridge”, “the rotatable cover is adapted to cover the e-liquid inlet”, or “the rotatable cover is rotatably disposed on the cartridge and covers the silicone seal”.  The prior art of record does not anticipate or render obvious the limitations of claim 1.  Claim 1 is therefore allowable.
Claim 2 includes all the limitations of claim 1 and is therefore also allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	February 24, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831